Mr. Justice Burnett
delivered the opinion of the court.
There are two reasons why the plaintiffs should take nothing by their cross-bill:
*3981. (1) The term of the alleged lease upon which the bill is founded was for one year, and hence was provable orally. Section 808, subd. 6, L. O. L. State v. McGinnis, 56 Or. 163, 167 (108 Pac. 132). Being thus valid without written evidence, the lease could have been interposed as a legal defense, in the action at law of forcible entry and detainer, without resort to equitable procedure. Having, therefore, an adequate remedy at law to protect their leasehold estate in the very action, the prosecution of which they would enjoin, the plaintiffs have no standing in equity.
2. (2) The transactions between the plaintiffs, on one hand, and the defendant Roush, on the other, as described in the pleadings and testimony in support of the bill, amount at best only to an option to extend the lease for one year, which plaintiffs were at liberty to accept or reject whenever they chose. Although they allege that the then landlord promised them a lease for an additional year, they do not aver or even testify that they-agreed to take the premises or pay the rent. For all that anywhere appears, they could have vacated the building at any time without incurring any obligation to pay rent after quitting possession. The alleged agreement was void, because it lacked mutuality of obligation.
The decree of the circuit court is affirmed.
Affirmed.